       Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA




DIGOIL,

                    Petitioner,

      v.                                         Civil Action No. 20-1130 (RJL)
Democratic Republic of Congo,

                    Respondent.




                       Petitioner DIGOIL’s Memorandum of Law
                     in Support of its Motion for Default Judgment
        Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 2 of 16




                                      INTRODUCTION

       Pursuant to the Convention on the Recognition and Enforcement of Foreign Arbitral

Awards of June 10, 1958, 21 U.S.T. 2517 (the “New York Convention”), and its implementing

legislation, the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 201-208, Petitioner DIGOIL initiated

this action against the Democratic Republic of Congo (“DRC”) requesting that this Court confirm

a $619,270,111.62-plus-interest arbitral award (the “Award”) issued on November 7, 2018 in

International Chamber of Commerce (“ICC”) Arbitration No. 22370/DDA against DRC, following

arbitration proceedings seated in Paris, France, and enter judgment in DIGOIL’s favor in the

amount of the Award. See ECF No. 1; Award, Ex. A to the Declaration of Matthew S. Rozen in

Support of Pet. to Confirm Arbitral Award (“Rozen Decl.”), ECF No. 1-2. In accordance with the

Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1608(a)(3), DIGOIL effected service of

process on DRC on July 15, 2020, see ECF No. 14, but DRC failed to file an answer or responsive

pleading within the requisite sixty days, id. § 1608(d). As a result, DIGOIL requested that the

Clerk of Court enter default against DRC under Federal Rule of Civil Procedure 55(a), which the

Clerk entered on September 20, 2020. DIGOIL now moves for entry of default judgment under

28 U.S.C. § 1608(e).

       As set forth below, DIGOIL is entitled to relief. This Court possesses subject-matter

jurisdiction over DIGOIL’s Petition and personal jurisdiction over DRC. DIGOIL additionally

has satisfied the procedural requirements of the New York Convention in filing with this Court

certified copies of the Award and original copies of the arbitration agreements underlying the

dispute, along with certified translations. The Court need not resolve whether DRC could meet its

high burden to demonstrate that the limited defenses in the New York Convention apply because

DRC has not appeared to invoke them. Even if it did, DRC would not succeed. Accordingly, the

New York Convention compels this Court to confirm the Award and enter judgment for DIGOIL.
        Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 3 of 16




                                       BACKGROUND

I.     DIGOIL Obtains An Arbitral Award Of More Than $600 Million Against DRC

       On December 14, 2007 and January 21, 2008, DIGOIL and DRC entered into production-

sharing agreements for the production of certain hydrocarbon resources in the Congo Basin and

the Albertine Graben. Award ¶¶ 68, 70; December 14, 2007 Production Sharing Agreement,

§ 30.4, Ex. B to Rozen Decl., ECF No. 1-2 (the “2007 Agreement”); January 21, 2008 Production

Sharing Agreement, § 30.4, Ex. C to Rozen Decl., ECF No. 1-2, (the “2008 Agreement”). The

agreements each provided that DIGOIL would execute oil works aimed at discovering and

exploiting hydrocarbon deposits, and that DIGOIL would share revenue from this exploitation

with DRC. Award ¶¶ 69-70. The agreements further provided that DRC would timely obtain all

necessary approvals for drilling and extraction of hydrocarbon resources, including an order of

approval from the President of DRC. Id. ¶¶ 114, 122, 172.

       To protect DIGOIL’s investment in DRC, in each production-sharing agreement, the

parties agreed to submit disputes to “arbitration in accordance with the Arbitration Rules of the

International Chamber of Commerce of Paris.” Award ¶ 12 (emphasis omitted). DRC also

explicitly “waive[d] any immunity in proceedings relating to the execution of any arbitral award

rendered.” Id. (emphasis omitted).

       Despite DRC’s contractual commitments, DIGOIL was prevented from producing

hydrocarbon resources under the production-sharing agreements because DRC failed to obtain the

requisite presidential order approving the 2007 Agreement until October 18, 2017—nearly ten

years after the parties entered the agreement—and because DRC awarded exploration work to

another entity with respect to the portion of the Albertine Graben covered by the 2008 Agreement.

Award ¶¶ 143-74. As a result, DIGOIL incurred significant losses and lost profits. Id. ¶¶ 181,

186-87, 204, 207, 211, 217.


                                               2
        Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 4 of 16




       DIGOIL initiated arbitration in the International Court of Arbitration of the ICC on October

31, 2016. Award ¶¶ 12, 16, 87. DIGOIL contended that DRC’s failure to timely issue the approval

order from the President of DRC resulted in a breach of its obligations under the 2007 Agreement,

and that DRC’s allocation of exploration work of the Albertine Graben to another entity

unilaterally and unlawfully terminated the 2008 Agreement. Id. ¶ 87; see also id. ¶¶ 143-74. DRC,

for its part, argued that presidential approval is within the discretion of the President and there is

no fixed deadline by a legal or regulatory provision for its issuance. Id. ¶ 91. As for the 2008

Agreement, DRC claimed that it was not terminated, as DIGOIL suggests, but rather was not in

force when DRC awarded work to another entity. Id. ¶ 90. Even if it were in force, DRC claimed,

the 2008 Agreement contained an offsetting mechanism allocating payment to DIGOIL that

extinguished DRC’s obligations. Id.

       An ICC arbitral tribunal (the “Tribunal”) was constituted on June 22, 2017. Award ¶ 27.

After the submission by both parties of their written pleadings, the Tribunal held a hearing on the

merits in Paris, France from June 28, 2018 through June 29, 2018. Id. ¶¶ 27, 54-56.

       On November 7, 2018, the Tribunal rendered the Award, finding that DRC breached its

production-sharing agreements with DIGOIL by: (1) failing to timely issue to DIGOIL the

presidential order required by the 2007 Agreement; and (2) reallocating the oil production site

covered by the 2008 Agreement to another entity, thereby unilaterally terminating that agreement.

See Award ¶¶ 68-72, 87, 143-74, 260(b)-(c). The Award requires DRC to pay $617,400,178 as

damages, id. ¶ 260(f), plus $760,000 in arbitration costs and $1,109,933.62 in legal representation

costs and expenses, id. ¶ 260(h), for a total of $619,270,111.62. In addition, the Award requires

DRC to pay interest on this sum at the rate of return on 20-year U.S. Treasury bonds, plus 2%,

from the date of the Award (November 7, 2018) until the Award is paid in full. Id. ¶¶ 260(f), (h).




                                                  3
        Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 5 of 16




       DRC filed an appeal seeking annulment of the Award before the Paris Court of Appeal.

Appeals Decision § II, ¶ 5, Ex. D to Rozen Decl., ECF No. 1-2. On appeal, DRC argued that the

Tribunal failed to apply Congolese law, as articulated in a decision of the former Supreme Court

of Justice on the discretionary powers of the President, and thus went “beyond the scope of its

mission.” Id. § IV, ¶ 9. DRC also added that recognition or enforcement of the Award would be

“contrary to international public order.” Id. ¶ 12. The court dismissed the appeal on January 7,

2020, and granted exequatur of the arbitral award. Id. § VI, ¶¶ 1-2. DRC has yet to appeal the

decision, but recently sought an extension to that deadline.

II.    DIGOIL Seeks To Confirm Its Arbitral Award In This Court

       On April 30, 2020, DIGOIL initiated this action seeking confirmation of the Award under

the New York Convention and the FAA, its implementing legislation. See ECF No. 1.

       DIGOIL then effected service in accordance with the FSIA, 28 U.S.C. § 1608(a)(3), by

requesting that the Clerk of Court dispatch the Summons, Petition, Notice of Suit pursuant to 22

C.F.R. § 93.2, and this Court’s Standing Order, together with French translations of all documents

that did not already include French text (collectively, the “Service Documents”), to the head of the

Ministry of Foreign Affairs. See Request for Foreign Mailing, ECF No. 12. The Clerk of Court

dispatched the Service Documents on June 29, 2020, see ECF No. 13, and service was effected on

July 15, 2020. See Return of Service, ECF No. 14.

       DRC failed to file an answer or responsive pleading by September 14, 2020, sixty days

after service was made, as required by the FSIA, see 28 U.S.C. § 1608(d). DIGOIL accordingly

requested that the Clerk of Court enter default under Federal Rule of Civil Procedure 55(a). See

ECF No. 15. The Clerk of Court entered the default on September 20, 2020. See ECF No. 16.

DIGOIL now moves for an entry of default judgment.




                                                 4
        Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 6 of 16




                                           ARGUMENT

       Under 28 U.S.C. § 1608(e) of the FSIA and Federal Rule of Civil Procedure 55(b)(2), a

default judgment is proper when a petitioner establishes its “claim or right to relief by evidence

satisfactory to the court.” 28 U.S.C. § 1608(e). To meet this burden, a petitioner may “‘suppor[t]’”

its allegations by “‘documentary and affidavit evidence,’” Firebird Global Master Fund II Ltd. v.

Republic of Nauru, 915 F. Supp. 2d 124, 126 (D.D.C. 2013), and is not required “to rebut . . .

hypothetical . . . defense[s],” Maalouf v. Islamic Republic of Iran, 923 F. 3d 1095, 1113 (D.C. Cir.

2019); see also id. (“It is not the responsibility of the courts to act sua sponte to raise affirmative

defenses on behalf of defendants who do not appear.”).

       Here, DIGOIL is entitled to a default judgment confirming the Award against DRC and

entering a judgment in its favor in the amount of the Award because it has adhered to the provisions

of the FSIA, the New York Convention, and the FAA. DIGOIL—through the Clerk of Court—

executed service of process on DRC. When DRC failed to timely respond, DIGOIL requested and

received an entry of default against DRC. In addition, DIGOIL complied with the requirements

of the New York Convention by filing certified copies of the arbitral award and original copies of

the arbitration agreements, along with certified translations thereof. See New York Convention,

art. IV(1); see Exs. A-C to Rozen Decl. Because these procedural requirements have been

satisfied, the FAA directs the Court to “confirm the award unless it finds one of the grounds for

refusal or deferral of recognition or enforcement of the award specified in the said Convention.”

9 U. S. C. § 207; see also Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 727 (D.C. Cir.

2012) (“[T]he FAA affords the district court little discretion in refusing or deferring enforcement

of foreign arbitral awards.”). But the party resisting confirmation “bears the heavy burden of

establishing that one of the grounds for denying confirmation” applies. Gold Reserve, Inc. v.

Bolivian Republic of Venezuela, 146 F. Supp. 3d 112, 120 (D.D.C. 2015). Because DRC has “not


                                                  5
        Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 7 of 16




even appeared in the matter,” it has not met this heavy burden. Customs & Tax Consultancy LLC

v. Democratic Republic of the Congo, No. 1:18-cv-1408, 2019 WL 4602143, at *1 (D.D.C. Sept.

23, 2019) (entering default judgment confirming award under the New York Convention against

DRC). Nor could DRC prevail on these limited grounds for denying confirmation anyway.

Accordingly, and for the reasons set forth below, this Court should enter a default judgment and

grant DRC the relief it seeks in its Petition to Confirm Arbitral Award.

I.      This Court Has Subject-Matter Jurisdiction Over This Action And Personal
        Jurisdiction Over DRC Under The FSIA

        At the threshold, this Court has subject-matter jurisdiction over this action, and personal

jurisdiction over DRC. Under the FSIA, a “foreign state is presumptively immune from the

jurisdiction of United States courts.” Saudi Arabia v. Nelson, 507 U.S. 349, 355 (1993). But the

FSIA enumerates several exceptions to this immunity.                See generally 28 U.S.C. § 1605.

Specifically, the FSIA grants federal courts subject-matter jurisdiction over “any nonjury civil

action against a foreign state . . . with respect to which the foreign state is not entitled to immunity.”

28 U.S.C. § 1330(a). And it confers “[p]ersonal jurisdiction over a foreign state . . . as to every

claim for relief over which the district courts have [subject-matter] jurisdiction” under § 1330(a).

Id. § 1330(b). Two exceptions to immunity—the waiver exception, id. § 1605(a)(1), and the

arbitration exception, id. § 1605(a)(6)—apply here and establish this Court’s subject-matter

jurisdiction and personal jurisdiction with respect to this case.

        The Waiver Exception: The FSIA’s waiver exception provides that a foreign state is

subject to jurisdiction in any case in which it “has waived its immunity either explicitly or by

implication.” 28 U.S.C. § 1605(a)(1). Here, both the 2007 and 2008 Agreements expressly and

unambiguously waive DRC’s immunity with respect to enforcement of arbitration awards arising

from disputes under those agreements. The agreements each contain the following provision:



                                                    6
        Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 8 of 16




“‘The DRC’ hereby irrevocably waives any immunity in proceedings relating to the execution of

any arbitral award rendered by a Court of Arbitration . . . , including without limitation, any

immunity relating to service, immunity from jurisdiction and immunity from enforcement with

respect to its property, except public property of the Democratic Republic of the Congo.” See

Award ¶ 12; 2007 Agreement, § 30.4; 2008 Agreement, § 30.4. The Award was issued by an ICC

tribunal constituted in accordance with the Agreements. See 2007 Agreement, § 30.1; 2008

Agreement, § 30.1. This action to enforce the Award thus falls squarely within DRC’s express

waiver of “immunity from jurisdiction.”

       This Court also has subject-matter jurisdiction under the FSIA’s waiver exception for a

second, independent reason: This action is a proceeding to confirm an arbitral award pursuant to

the New York Convention, and DRC implicitly waived its immunity from jurisdiction over such

proceedings by becoming a party to that Convention. See Creighton Ltd. v. Gov’t of State of Qatar,

181 F.3d 118, 123 (D.C. Cir. 1999); Tatneft v. Ukraine, 771 F. App’x 9 (D.C. Cir. 2019). 1

       The Arbitration Exception: This Court also possesses subject-matter jurisdiction via the

FSIA’s arbitration exception. That exception permits a proceeding against a foreign state to

“confirm an award” made pursuant to an agreement “by the foreign state,” “with or for the benefit

of a private party,” to “submit to arbitration,” if the “award is . . . governed by a treaty,” such as

the New York Convention, that is “in force for the United States” and that “call[s] for the

recognition and enforcement of arbitral awards.” 28 U.S.C. § 1605(a)(6). It is well settled that

the New York Convention falls within the ambit of § 1605(a)(6). See, e.g., Chevron Corp. v.

Ecuador, 795 F.3d 200, 203 (D.C. Cir. 2015); Creighton, 181 F.3d at 123-24 (The New York



 1
   See also http://www.newyorkconvention.org/countries (listing DRC as a party to the New
York Convention).


                                                  7
         Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 9 of 16




Convention is “‘exactly the sort of treaty Congress intended to include in the arbitration

exception.’”).

        Congress codified the New York Convention in the FAA. See 9 U.S.C. §§ 202 et seq. The

FAA, in turn, provides that any “action or proceeding falling under the Convention shall be deemed

to arise under the laws and treaties of the United States” and that the “district courts of the United

States . . . shall have original jurisdiction over such an action or proceeding, regardless of the

amount in controversy,” id. § 203. The FAA (and therefore the Convention) applies to an “arbitral

award arising out of a legal relationship, whether contractual or not, which is considered as

commercial,” unless that relationship is entirely between U.S. citizens and lacks other significant

foreign connection. Id. § 202. Thus, the FAA applies when “‘(1) there is a written agreement; (2)

the writing provides for arbitration in the territory of a signatory of the convention; (3) the subject

matter is commercial; and (4) the subject matter is not entirely domestic in scope.’” Customs &

Tax Consultancy, 2019 WL 4602143, at *3.

        DIGOIL’s action satisfies these requirements. DIGOIL filed the two written agreements

between DIGOIL and DRC, by which DIGOIL agreed to execute oil works aimed at discovering

and exploiting hydrocarbon deposits, the profits of which would be shared with DRC, and by

which the parties agreed to arbitrate the underlying dispute in Paris, France, a signatory of the New

York Convention.      See Pet. ¶ 9; see also Award ¶¶ 69-70; 2007 Agreement § 30.1; 2008

Agreement § 30.1. 2 The subject matter of the agreement is commercial, which refers to “‘matters

or relationships, whether contractual or not, that arise out of or in connection with commerce.’”

Belize Soc. Dev. Ltd. v. Gov’t of Belize, 794 F.3d 99, 103-04 (D.C. Cir. 2015). Courts routinely

find this requirement satisfied when a private actor is providing a service to a foreign sovereign


 2
     http://www.newyorkconvention.org/countries.


                                                  8
       Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 10 of 16




government. See, e.g., Customs and Tax Consultancy, 2019 WL 4602143, at *4 (finding dispute

commercial when arising out of “service contract between a company and a government to consult

in overhauling the collection of customs duties”); Africard Co. v. Republic of Niger, 210 F. Supp.

3d 119, 124 (D.D.C. 2016) (finding dispute commercial when arising out of “service contract

between a company and a government to provide biometric and electronic passports”). The same

is true here—DIGOIL promised to provide its services of discovering and exploiting hydrocarbon

deposits and agreed to share its revenue with DRC. See Pet. ¶ 9. Finally, the agreements relate to

a foreign state and are not entirely domestic in scope because neither party to the agreement is a

United States citizen and the agreement provides for performance within DRC. See id.; see also

Customs and Tax Consultancy, 2019 WL 4602143, at *3 (finding agreement not domestic when

one party was DRC and work was to be performed primarily within DRC).

       This Court, therefore, possesses subject-matter jurisdiction over this action and personal

jurisdiction over DRC pursuant to the FSIA’s waiver and arbitration exceptions.

II.    DIGOIL Served DRC Pursuant To The FSIA, But DRC Failed To Respond

       DIGOIL properly served process in this action, and DRC defaulted by failing to respond.

The FSIA’s “hierarchical” framework for serving process “on ‘a foreign state’” lays out “four

methods” that must be attempted sequentially until one succeeds. Republic of Sudan v. Harrison,

139 S. Ct. 1048, 1054 (2019) (quoting 28 U.S.C. § 1608(a)). DIGOIL executed service of process

on DRC pursuant to the FSIA’s third method because the first two methods were unavailable.

       The FSIA’s first method—service by “any special arrangement for service between the

plaintiff and the foreign state,” 28 U.S.C. § 1608(a)(1)—does not apply because DIGOIL and

DRC do not have any special arrangement for service of process in an arbitration enforcement




                                                9
        Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 11 of 16




action. 3 DIGOIL was not required to attempt service under the FSIA’s second method, which

requires service pursuant to any “applicable international convention on service of judicial

documents,” id. § 1608(a)(2), because no such convention governs service of process here.

        DIGOIL thus effected service on DRC via the FSIA’s third method—“sending a copy of

the summons and complaint and a notice of suit, together with a translation of each into the official

language of the foreign state, by any form of mail requiring a signed receipt, to be addressed and

dispatched by the clerk of the court to the head of the ministry of foreign affairs of the foreign state

concerned.” 28 U.S.C. § 1608(a)(3). The docket reflects: (1) DIGOIL’s request to the Clerk of

the Court to dispatch service to the head of DRC’s ministry of foreign affairs under § 1608(a)(3),

ECF No. 12; (2) the Clerk’s affidavit, under penalty of perjury, that she dispatched the required

materials through DHL, ECF No. 13; and (3) the Return of Service reflecting the ministry’s receipt

of the dispatched materials on July 15, 2020, ECF Nos. 14, 14-4.

        Under § 1608(c)(2), service was effective “as of the date of receipt.”              28 U.S.C.

§ 1608(c)(2). DRC, therefore, was required to serve an answer or other responsive pleading

“within sixty days after service has been made.” Id. § 1608(d). More than 60 days has elapsed

without DRC filing an answer or other responsive pleading to the Petition. DIGOIL consequently

requested the Clerk of Court to enter default, see ECF No. 15, and the Clerk of Court properly did




 3
    The 2007 Agreement and 2008 Agreement contain provisions that direct DIGOIL to provide
notices under the Agreements to the head of DRC’s Ministry of Hydrocarbons. See 2007
Agreement, art. 33 (“All notices given under this Contract shall be in writing and set to the Parties
by registered post, personal delivery or at the following address.”); 2008 Agreement, art. 33 (“All
notifications regarding this contract must be addressed in writing to the Parties by registered
letter.”). To the extent these provisions may be construed as “special arrangement[s] for service”
of process under 28 U.S.C. § 1608(a)(1), DIGOIL effected service in compliance with both
provisions on May 19, 2020. See Ex. E to Return of Service, ECF No. 14-5, at 2.


                                                  10
       Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 12 of 16




so on September 20, 2020, see ECF No. 16. To date, DRC has not filed an answer or responsive

pleading or appeared in the action.

III.   The Award Should Be Confirmed Under The New York Convention

       The New York Convention is a multilateral treaty providing for the recognition and

enforcement of foreign arbitral awards. See New York Convention, art. I § 1. Once a petitioner

satisfies the procedural requirements of the New York Convention and its implementing

legislation, see id. IV(1), the FAA provides that this Court “shall confirm the award unless it finds

one of the grounds for refusal or deferral of recognition or enforcement of the award specified in

said Convention.” Energoinvest DD v. Democratic Republic of Congo, 355 F. Supp. 2d 9, 11

(D.D.C. 2004) (quoting 9 U.S.C. § 207) (emphasis added); see also Africard, 210 F. Supp. 3d at

127 (recognizing “‘little discretion’” under New York Convention to deny confirmation of an

arbitral award). DIGOIL has complied with the Convention’s procedural requirements, and none

of the limited defenses applies.

       1. “‘Consistent with the ‘emphatic federal policy’ in favor of arbitral dispute resolution,’”

Africard, 210 F. Supp. 3d at 127, the New York Convention and FAA imposes few procedural

requirements for petitioners seeking to confirm an arbitral award. Section 207 of the FAA, for

example, provides that “any party to the arbitration may apply . . . for an order confirming the

award as against any other party to the arbitration” within three years after the arbitral award has

been issued. 9 U.S.C. § 207. And the party seeking confirmation must submit the “duly

authenticated original award or a duly certified copy thereof” and the “original agreement [to

arbitrate] . . . or a duly certified copy thereof.” New York Convention, art. IV(1).

       Here, the Petition and accompanying exhibits that DIGOIL submitted comply with these

requirements. See ECF Nos. 1, 1-2. Pursuant to Article IV of the New York Convention, a duly

certified copy of the Award, along with a certified translation, was attached to the Petition as


                                                 11
       Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 13 of 16




Exhibit A, original copies of the 2007 and 2008 Agreements, and translations thereof, were

attached to the Petition as Exhibits B and C. See ECF No. 1-2. The Award was rendered on

November 7, 2018, and DIGOIL filed its Petition on April 30, 2020, well within three years. See

9 U.S.C. § 207. DIGOIL has therefore satisfied the procedural requirements of the New York

Convention, and this Court “shall confirm the award unless it finds one of the grounds for refusal

or deferral of recognition or enforcement of the award specified in the said Convention.” Id. § 207

(emphasis added).

       2. Article V(1) of the New York Convention enumerates five grounds under which a court

may refuse recognition and enforcement of an award “at the request of the party against whom it

is invoked,”—the respondent to a petition seeking recognition of an arbitral award:

       (A)     The parties to the agreement . . . were . . . under some incapacity, or the said
               agreement is not valid under the law to which the parties have subjected it
               or, failing any indication thereon, under the law of the country where the
               award was made; or

       (B)     The party against whom the award is invoked was not given proper notice
               of the appointment of the arbitrator or of the arbitration proceedings or was
               otherwise unable to present his case; or

       (C)     The award deals with a difference not contemplated by or not falling within
               the terms of the submission to arbitration, or it contains decisions on matters
               beyond the scope of the submission to arbitration . . . ; or

       (D)     The composition of the arbitral authority or the arbitral procedure was not
               in accordance with the agreement of the parties . . . ; or

       (E)     The award has not yet become binding on the parties, or has been set aside
               or suspended by a competent authority of the country in which, or under the
               law of which, that award was made.

New York Convention, art. V(1).

       These grounds are inapplicable here because DRC has not appeared before the Court to

invoke them. Thus, DRC necessarily cannot meet its “heavy burden” to “resis[t] confirmation.”

Gold Reserve, 146 F. Supp. 3d at 120. Courts routinely grant motions for default judgment when,


                                                 12
       Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 14 of 16




as here, the petitioner satisfies the procedural requirements of the New York Convention and the

defaulting foreign sovereign defendant has not met its burden of proof on its defenses because it

“has not even appeared in th[e] matter.” E.g. Customs & Tax Consultancy, 2019 WL 4602143, at

*5 (entering default judgment confirming award under the New York Convention against DRC);

Sterling Merch. Fin. Ltd. v. Republic of Cabo Verde, 261 F. Supp. 3d 48, 53 (D.D.C. 2017) (“Given

[foreign sovereign’s] default status in this case, it obviously has not put forth any arguments against

confirmation.”); Africard, 210 F. Supp. 3d at 127 (“Given Niger’s lack of appearance in this matter,

it has not met its burden on any of those objections.”).

       Nor could DRC prevail on these defenses even if it had appeared in this action. As for (A),

DRC has no basis to claim that as a foreign sovereign, it did not have the necessary capacity to

enter the Agreements, or that the Agreements are in violation of Congolese and/or French law.

Tellingly, DRC has not asserted those arguments before the Tribunal or the Paris Court of Appeal.

See Award ¶¶ 90-91; Appeals Decision § IV, ¶¶ 8-12. (B) and (D) are plainly inapplicable because

DRC participated fully in the arbitration and in the constitution of the Tribunal. See Award ¶¶ 16-

27; see also Customs & Tax Consultancy, 2019 WL 4602143, at *5 n.5 (finding defenses

inapplicable when DRC participated in arbitration and constituted tribunal according to parties’

agreement). (C) is likewise inapplicable because the Tribunal’s ruling “fall[s] squarely within the

issues raised by the parties in their submissions.” Customs & Tax Consultancy, 2019 WL 4602143,

at *5 n.5; see Award ¶¶ 87-99, 143-74. As for (E), the Award is final and binding on the parties.

See Appeals Decision, § VI (granting “exequatur” or enforcement of the Award). That DRC

sought an extension to file an appeal of the Appeals Decision in no way alters the finality of the

Award or disturbs the Court’s ability to enter a default judgment. See Compagnie D’Enterprises




                                                  13
       Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 15 of 16




CFE, S.A. v. Republic of Yemen, 180 F. Supp. 2d 12, 14-15 (D.D.C. 2001) (granting default

judgment even though foreign sovereign filed a notice of appeal of annulment decision).

       In addition to the above Article V(1) bases for denying confirmation, Article V(2) provides

“two additional grounds for denying recognition of an arbitral award, whether the respondent

asserts them or not: ‘(a) The subject matter of the difference is not capable of settlement by

arbitration under the law of [the country where enforcement is sought]; or (b) The recognition or

enforcement of the award would be contrary to the public policy of that country.’” Africard, 210

F. Supp. 3d at 127 (quoting the New York Convention, art. V(2)).

       Neither of these grounds applies here. The subject matter of the dispute—breach of

contract—is “commonly settled by arbitration in the United States.”            Customs and Tax

Consultancy, 2019 WL 4602143, at *6; Africard, 210 F. Supp. 3d at 127-28 (same); Sterling

Merch., 261 F. Supp. 3d at 53 (same). And in light of the “‘emphatic federal policy in favor of

arbitral dispute resolution,’” the recognition or enforcement of the Award is not contrary to the

public policy of the United States. Customs and Tax Consultancy, 2019 WL 4602143, at *6;

Africard, 210 F. Supp. 3d at 128 (same).

       Accordingly, there is no basis under the New York Convention to deny DIGOIL’s request

for default judgment that confirms the Award and enters a judgment in the amount of the Award.

IV.    This Court Should Enter Judgment In The Amount Of The Award Plus Interest

       This Court should order DRC to pay the Award plus prejudgment interest at a rate of

5.03%, compounded annually, and postjudgment interest at the rate specified in 28 U.S.C. § 1961.

As to prejudgment interest, the Award provides for interest to be “calculated on the rate of return

on a 20-year U.S. Treasury bonds, plus 2% from the date of the Final award and until full

payment,” Award ¶ 259. The rate of return on a 20-year U.S. Treasury bond on September 7,




                                                14
       Case 1:20-cv-01130-RJL Document 17-1 Filed 10/12/20 Page 16 of 16




2018—the date of the Award—was 3.03%. 4 The proper interest rate is therefore 5.03% (3.03%

plus 2%). The Award contemplates that interest be compounded annually. See id. ¶ 257 (relying

on expert’s interest calculation, which was based on “annual interest,” id. ¶ 211). Accordingly,

the Court should enter judgment ordering DRC to pay the amount of the Award plus prejudgment

interest at a rate of 5.03%, compounded annually, from the date of the Award until the date when

judgment is entered, and postjudgment interest at the rate specified in 28 U.S.C. § 1961.

                                        CONCLUSION

       For the reasons set forth above, DIGOIL respectfully requests that the Court enter a default

judgment confirming the Award and ordering DRC to pay $619,270,111.62 plus prejudgment

interest at a rate of 5.03%, compounded annually, from November 7, 2018 until the date when

judgment is entered, and postjudgment interest at the rate specified in 28 U.S.C. § 1961.



 Dated: October 12, 2020                         Respectfully submitted,

                                                 /s/ Matthew D. McGill
 Rahim Moloo, N.Y. Bar #4628616                  Matthew D. McGill, D.C. Bar #481430
 rmoloo@gibsondunn.com                           mmcgill@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP                     Matthew S. Rozen, D.C. Bar #1023209
 200 Park Avenue                                 mrozen@gibsondunn.com
 New York, NY 10166                              GIBSON, DUNN & CRUTCHER LLP
 Telephone: (212) 351-4000                       1050 Connecticut Avenue, N.W.
 Facsimile: (212) 351-4035                       Washington, D.C. 20036
                                                 Telephone: (202) 955-8500
                                                 Facsimile: (202) 467-0539

                                     Attorneys for DIGOIL




 4
   https://www.treasury.gov/resource-center/data-chart-center/interest-rates/pages/TextView.
aspx?data=yieldYear&year=2018


                                               15
